[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION
The Plaintiff, Gary Cremese, brought this action against the defendant, Joseph A. Ruggiero, Administrator of the Estate of James B. Irwin, Jr. to recover damages from an injury he received on March 18, 1991 when he was shot in the right foot. On February 11, 1993, an interlocutory judgment on liability on the second count was entered pursuant to a stipulation filed by the parties. The matter is now before the court on a hearing in damages.
As a result of the incident, the plaintiff, age 39, received a gunshot wound to his right foot, a destroyed MP joint in the third toe, tender callous under the third metatarsal head, significant scar tissue; the necessity of future surgery requiring the resecting of the metatarsal head and a severe shock to his nervous system. The plaintiff was unable to walk for three to five months and still has stiffness in his right foot. The medical bills include Charlotte Hungerford Hospital $3,377.80 and Dr. Steven McCoy $984.00. An estimate of future surgery is $1,500 to $2,000.00.
Mr. Cremese has an average life expectancy of 37 years with a serious permanent injury. Dr. McCoy rates the permanent partial CT Page 12269 injury to the plaintiff's right foot at 10%. Based upon the evidence, the court finds economic damages of $6,361.80 and non-economic damages of $30,000.00, for a total judgment of $36,361.80.
Judgment may enter accordingly with costs.
PICKETT, J.